UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period fromto Commission File Number 0-22583 ORBIT/FR, Inc. (Exact Name of Registrant as Specified in its Charter) DELAWARE 23-2874370 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 506 Prudential Road, Horsham, PA (Address of principal executive offices) (Zip Code) (215) 674-5100 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer, “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox There were 6,001,773 shares of common stock, $.01 par value, outstanding as of August 22, 2011. ORBIT/FR, Inc. Index Page No. PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Condensed Consolidated Balance Sheets—June 30, 2011(Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations—Three and six months ended June 30, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows—Six months ended June 30, 2011 and 2010 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 4. Controls and procedures 15 PART II. Other Information Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 6. Exhibits 16 Signatures 17 2 Index ORBIT/FR, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share data) June 30, December 31, Unaudited ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance of $69 and $90 Inventory Costs and estimated earnings in excess of billings on uncompleted contracts Income tax refunds receivable Deferred income taxes Other Total current assets Property and equipment, net Deferred income taxes Cost in excess of net assets acquired Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accounts payable—parent company Accrued expenses Customer advances 75 Billings in excess of costs and estimated earnings on uncompleted contracts Total liabilities, all current Stockholders' equity: Preferred stock: $.01 par value: Authorized shares2,000,000 Issued and outstanding sharesnone Common stock: $.01 par value: Authorized shares10,000,000 Issued shares6,084,473 61 61 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) - foreign currency translation adjustment 40 ) Treasury stock82,700 shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. 3 Index ORBIT/FR, Inc. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except share and per share data) Three Months Ended June 30, Six Months Ended June 30, Contract revenues $ Cost of revenues Gross profit Operating expenses: General and administrative Sales and marketing Sales, marketing, general and administrative – MVG Research and development Insurance proceeds ) ) Total operating expenses Operating income (loss) 20 ) Other (loss) income, net ) ) Income (loss) before income taxes ) ) Income tax (expense) benefit ) 92 ) 92 Net (loss) income ) ) Other comprehensive income (loss) - foreign translation adjustment 33 ) 97 ) Total comprehensive (loss) income $ ) $ $ ) $ Basic (loss) income per share $ ) $ $ ) $ Diluted (loss) income per share $ ) $ $ ) $ Weighted average number basic common shares Weighted average number diluted common shares See accompanying notes. 4 Index ORBIT/FR, Inc. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) Six Months Ended June 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Stock based compensation 19 20 Deferred income taxes ) Changes in operating assets and liabilities: Accounts receivable Inventory ) ) Costs and estimated earnings in excess of billings on uncompleted contracts ) Income tax refunds receivable Other current assets ) ) Accounts payable and accrued expenses ) ) Accounts payable—parent company ) Customer advances ) 73 Billings in excess of costs and estimated earnings on uncompleted contracts ) Net cash (used by) provided by operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash (used in) investing activities ) ) Cash flows from financing activities: Proceeds from short term notes payable Repayment of short term notes payable ) ) Net cash (used in) financing activities ) Effect of foreign exchange rate changes on cash and cash equivalents 40 Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash (received) paid during the period for income taxes $ ) $ Cash paid during the period for interest $ 18 $ See accompanying notes. 5 Index ORBIT/FR, Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) June 30, 2011 (Amounts in thousands, except share and per share data) 1. Ownership and Business ORBIT/FR, Inc.(the "Company") was incorporated in Delaware on December9, 1996, as a wholly owned subsidiary of Orbit-Alchut Technologies, Ltd., (now known as Orbit Technologies, Ltd.), an Israeli publicly traded corporation.On May13, 2008, Orbit-Alchut Technologies, Ltd. (“Alchut”) sold all of its 3.7million shares of common stock of the Company to Satimo, SA (“Satimo”). On June 30, 2009, Microwave Vision Group, SA, (“Microwave Vision” or “MVG”), acquired all 3.7 million common shares of the Company through a reorganization involving its wholly owned subsidiary, Satimo.The Company develops markets and supports sophisticated automated microwave test and measurement systems for the wireless communications, satellite, automotive, aerospace/defense and electromagnetic compatibility (EMC)industries, and manufactures anechoic foam, a microwave absorbing material that is an integral component of microwave test and measurement systems. ORBIT/FR, Inc., a holding company, supports its world-wide customers through its subsidiaries: ORBIT/FR Engineering, LTD (Israel) (hereinafter referred to as “Engineering”); ORBIT/FR Europe GmbH (Germany); Advanced Electromagnetics, Inc. (“AEMI”) (San Diego, CA); and Orbit Advanced Technologies, Inc. and Flam and Russell, Inc, (Horsham, PA). The Company sells its products to customers throughout North America, Europe and Asia. 2. Basis of Presentation Interim Financial Information The accompanying unaudited condensed consolidated financial statements for the six and three months ended June 30, 2011 and 2010 have been prepared in accordance with generally accepted accounting principles in the United States for interim financial information and with the instructions to Form 10-Q and Article10 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting solely of normal recurring adjustments) necessary for a fair presentation of the condensed consolidated financial statements have been included. The results of the interim period are not necessarily indicative of the results that may be expected for the year ending December31, 2011. The condensed consolidated financial statements and footnotes should be read in conjunction with Management's Discussion and Analysis of Financial Condition and Results of Operations contained in this Form10-Q and the Company's Form 10-K for the year ended December 31, 2010, filed on March 31, 2011 with the Securities and Exchange Commission, which included the consolidated financial statements and footnotes for the year ended December 31, 2010. 6 Index ORBIT/FR, Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) June 30, 2011 (Amounts in thousands, except share and per share data) 3. Inventory Inventory at June 30, 2011 consists of the following: Parts and components $ Work- in- process Total $ 4. Property and Equipment Property and equipment at June 30, 2011 consists of the following: Lab and computer equipment $ Office equipment Transportation equipment 61 Furniture and fixtures 65 Fixed assets in progress Leasehold improvements Total Less accumulated depreciation Property and equipment, net $ 5. Accrued Expenses Accrued expenses at June 30, 2011 consist of the following: Contract costs $ 41 Compensation Commissions Warranty Deferred revenue Other accruals Total $ 7 Index ORBIT/FR, Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) June 30, 2011 (Amounts in thousands, except share and per share data) 6. Long-Term Contracts Long-term contracts in process accounted for using the percentage-of-completion method are summarized as follows at June 30, 2011: Accumulated expenditures on uncompleted contracts $ Estimated earnings thereon Total Less: Applicable progress billings ) Balance $ The long-term contracts are shown in the accompanying balance sheets as follows: Costs and estimated earnings on uncompleted contracts in excess of billings $ Billings on uncompleted contracts in excess of costs and estimated earnings ) Total $ 7. Income Taxes The Company has recorded an income tax expense of approximately $0.2 million for the six months ended June 30, 2011 based on the operating income of its Israeli subsidiary and the reduction of their deferred tax assets reflecting the decrease in Israel’s corporate tax rate. In addition, the $0.4 million U.S. tax benefit previously recorded by the Company in thethree months endedMarch 31, 2011 was reversed in the three months ended June 30, 2011 based on management’s current estimate that the benefit will not be utilized this year.An income tax benefit, which partially reduced income tax expense, applicable to the operating losses of our German subsidiary was recorded for the six month period ended June 30, 2011, based on management’s current estimate that this subsidiary will have pretax earnings for the year, 8. Related Party Transactions The Company is party to an Assistance and Provision of Services Agreement (the "Services Agreement") with its majority stockholder Microwave Visionand several subsidiaries of Microwave Vision. Microwave Vision provides management, operational, sales and marketing, legal, technical and other services to the Company and Microwave Vision's other direct and indirect subsidiaries. In consideration thereof, the Company, and each of Microwave Visions’ other subsidiaries agreed to pay Microwave Vision a fee determined as of the start of each calendar year based on the projected gross margins of each subsidiary for that year. In addition, the Company agreed to pay Microwave Vision an additional fee of 1% of its gross sales in consideration of the right to use the name “Microwave Vision” in the Company’s sales and marketing activities. As at June 30, 2011, the fee for the year ending December 31, 2011 has not been determined. However, based on information provided by Microwave Vision the Company has accrued an estimated performance fee of $0.25 million and $0.5 million respectively for the three months and six months ended June 30, 2011. 8 Index ORBIT/FR, Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) June 30, 2011 (Amounts in thousands, except share and per share data) 9. Segment and Geographic Information The Company operates exclusively in one industry segment, the business of developing, marketing and supporting sophisticated automated microwave test and measurement systems. In addition to its principal operations and markets in the United States, the Company conducts sales, customer support and service operations in other geographic locations in Europe, Asia, North and South America. The following table represents financial information by geographic region for the three and six months ended June 30, 2011 and 2010. The following table is exclusive of intercompany transactions within the Company. Three months ended June 30, 2011 NorthAmerica Europe Asia Total Contract revenues $ Cost of revenues Gross profit $ Three months ended June 30, 2010 North America Europe Asia Total Contract revenues $ Cost of revenues Gross profit $ Six months ended June 30, 2011 North America Europe Asia Total Contract revenues $ Cost of revenues Gross profit $ Six months ended June 30, 2010 North America Europe Asia Total Contract revenues $ Cost of revenues Gross profit $ In the table above "North America" includes all of the Company’s United States operations, and "Europe" includes the Company’s subsidiaries in Germany and Israel. 9 Index Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Forward Looking Statements Certain information contained in this Form 10-Q contains forward looking statements (as such term is defined in the Securities Exchange Act of 1934 and the regulations thereunder), including, without limitation, statements as to the Company's financial condition, results of operations and liquidity and capital resources and statements as to management's beliefs, expectations or options. Such forward looking statements are subject to risks and uncertainties and may be affected by various factors which may cause actual results to differ materially from those in the forward looking statements. Certain of these risks, uncertainties and other factors, as and when applicable, are discussed in the Company's filings with the Securities and Exchange Commission including in Part I, Item 1A “Risk Factors” of the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, a copy of which may be obtained from the Company upon request and without charge (except for the exhibits thereto). Critical Accounting Policies Revenue and Cost Recognition The Company’s principal sources of contract revenues are from engineering and design services and the production of electro-mechanical test equipment. Revenues from long-term fixed-price development contracts performed principally under the Company’s control are recognized on the percentage-of- completion method, measured by the percentage of costs incurred to date to estimated total costs for each contract when such costs can be reasonably estimated. Contract costs include all direct material, labor and subcontractor costs and those indirect costs related to contract performance such as indirect labor, supplies and equipment costs. General and administrative costs are charged to expense as incurred. Changes in job performance, job conditions, and estimated profitability, including those arising from contract penalty provisions and final contract settlements, may result in revisions to costs and revenue and are recognized in the period in which the revisions are determined. Any estimated losses on contracts are recorded in the period losses are first identified. Revenues from electro-mechanical testequipment sold to customers that are not part of a larger contract are recognized when the contract is substantially completed. Revenues recognized in excess of amounts billed are classified under current assets as costs and estimated earnings in excess of billings on uncompleted contracts. Amounts received fromcustomers in excess of revenues recognized to date are classified under current liabilities as billings in excess of costs and estimated earnings on uncompleted contracts. Accounts Receivable The Company accounts for potential losses in accounts receivable utilizing the allowance method. In reviewing aged receivables, management considersits knowledge of our customers, (including their payment history), historical losses and current economic conditions in establishing the allowance for doubtful accounts. 10 Index Results of Operations The following table sets forth certain financial data as a percentage of revenues for the periods indicated: Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (Unaudited) Revenues % Gross profit General and administrative Sales and marketing Research and development Microwave Vision Group corporate expenses Insurance reimbursement ) ) Operating income (loss) (Loss) income before income taxes ) ) Net (loss) income ) ) Three months ended June 30, 2011 compared to three months ended June 30, 2010. Revenues. Revenues for the three months ended June 30, 2011 were approximately $8.2 million compared to approximately $9.1 million for the three months ended June 30, 2010, representing a decrease of approximately $0.9 million or 9.9%. Revenues from the university and EMC markets increased approximately $0.7 million, $0.3 million, respectively, while revenues from the defense, wireless, satellite and automotive markets decreased $1.1 million, $0.6 million, $0.1 million and $0.1 million respectively. Geographically, revenues from Asia increased $0.5 million. Europe and North America revenues decreased approximately $0.8 million and $0.6 million respectively. Cost of revenues.Cost of revenues for the three month periods ended June 30, 2011 and June 30, 2010 was approximately $6.3 million. However, gross profit decreased to 22.8% of revenues for the three months ended June 30, 2011 from 31.5% for the three months ended June 30, 2010. The lower gross profit percentage was due to several factors, including contract mix in the North American business as work was performed on contracts that have lower gross margins and the completion of several low margin Asian contracts for the three months ended June 30, 2011 versus the three month period ended June 30, 2010. The gross profit of the European business increased because contracts that had low gross profit for the period ended June 30, 2010 were completed. General and administrative expense. General and administrative expenses, exclusive of the charges from Microwave Vision Group, SA (“Microwave Vision” or “MVG”) were $0.8 million for the three months ended June 30, 2011 and $0.7 million for the three months ended June 30, 2010. As a percentage of revenues, these general and administrative expenses increased to 9.7% for the three months ended June 30, 2011 from 8.1% for the three months ended June 30, 2010. There were no material changes in the individual components of general and administrative expense in the quarter ended June 30, 2011 versus the quarter ended June 30, 2010. 11 Index Sales and marketing expense. Sales and marketing expense, exclusive of the charges from MVG, for the three months ended June 30, 2011 decreased to $0.6 from $0.8 million for the three months ended June 30, 2010. As a percentage of revenues, sales and marketing expenses decreased to 7.2% for the three months ended June 30, 2011, from 8.4% for the three months ended June 30, 2010. This decrease primarily reflects reduced agent commissions and lower costs associated with preparation of responses to requests for proposals versus the period ended June 30, 2010. Sales, marketing general and administrative-Microwave Vision Group. The preliminary performance fee for the year ending December 31, 2011 has not yet been determined as of June 30, 2011. Based on information provided by Microwave Vision, the Company has accrued an estimated quarterly fee of $0.25 million through this date. The preliminary MVG fee may be subject to adjustment before the year end and will be adjusted at December 31, 2011 based upon the actual gross margin of each MVG subsidiary at year-end. Research and development expense. Research and development expenses for the three months ended June 30, 2011 and 2010 was $0.4 million and $0.3 million ,respectively. As a percentage of revenues, research and development expense increased to 4.3% for the three months ended June 30, 2011 from 3.4% for the three month period ended June 30, 2010. This increase reflects increased investment in absorber and compact range technology. Insurance proceeds. As discussed in the December 31, 2010Form 10-K, the Company’s AEMI subsidiary had increased costs of revenues in 2010 due to the impact of an oven fire in the fourth quarter of 2010. The Company received approximately $0.13 million as full reimbursement by the insurance company for these costs in the quarter ended June 30, 2011. Other (loss) income, net. Other loss, net, for the three months ended June 30, 2011 was approximately $0.1 million compared to other income, net of $0.1 million for the three months ended June 30, 2010. The Company’s other loss, net in 2011 results primarily from foreign currency exchange losses attributable to the Company’s expenses payable in Euros which include the invoices billed to the Company by Microwave Vision under the Services Agreement, since the value of the Euro strengthened in relation to the U.S. dollar during this period. Income taxes. For the three months ended June 30, 2011 the Company recorded income tax expense of approximately $0.5 million resulting from the operating income in the current period of our Israeli subsidiary. In addition, the $0.4 million U.S. tax benefit previously recorded by the Company in thethree months endedMarch 31, 2011 was reversed in the three months ended June 30, 2011 based on management’s current estimate that the benefit will not be utilized this year.An income tax benefit, which partially reduced income tax expense, applicable to the operating losses of our German subsidiary was recorded for the three month period ended June 30, 2011, based on management’s current estimate that this subsidiary will have pretax earnings for the year. Other comprehensive income (loss)-foreign currency translation adjustment. The Company recorded other comprehensive income-foreign currency translation adjustment of $0.03 million for the three months ended June 30, 2011 versus a comprehensive loss-foreign currency translation adjustment of $0.1 million for the three months ended June 30, 2010. This comprehensive income is the result of the Euro exchange rate to the U.S. dollar increasing for the three months ended June 30, 2011. 12 Index Six months ended June 30, 2011 compared to six months ended June 30, 2010. Revenues. Revenues for the six months ended June 30, 2011 were approximately $15.5 million compared to approximately $16.5 for the six months ended June 30, 2010. Revenues from the university and EMC markets increased approximately $1.2 million and $0.4 million, respectively, while revenues from the defense, wireless, automotive and satellite markets decreased $1.3 million, $0.8 million, $0.3 million and $0.2 million respectively. Geographically, revenues from Asia increased $1.4 million. Europe and North America revenues decreased approximately $1.7 million and $0.7 million respectively. Cost of revenues.Cost of revenues for the six months ended June 30, 2011 was approximately $12.3 million compared to approximately $11.1 million for the six months ended June 30, 2010, an increase of approximately $1.2 million or 10.8%. Gross profit decreased to 20.7% of revenues for the six months ended June 30, 2011 from 32.4% for the six months ended June 30, 2010. The lower gross profit percentage primarily reflects the contract mix in the North American business as work was performed on contracts that have lower gross profit for the six months ended June 30, 2011 versus the six month period ended June 30, 2010 and higher subcontractor costs in the North American business due to the high volume of installations primarily in the period ended March 31, 2011. In addition, the gross profit percentage of the Asian business decreased reflecting the completion of several low margin contracts in the period. General and administrative expense. General and administrative expenses, exclusive of the charges from MVG, were $1.5 million for the six months ended June 30, 2011 and $1.5 million for the six months ended June 30, 2010. As a percentage of revenues, these general and administrative expenses increased to 9.8% for the six months ended June 30, 2011 from 9.1% for the six months ended June 30, 2010, reflecting reduced sales for the six months ended June 30, 2011. There were no material changes in the individual components of general and administrative expense in the six months ended June 30, 2011 versus the six months ended June 30, 2010. Sales and marketing expense. Sales and marketing expense, exclusive of the charges from MVG, for the six months ended June 30, 2011 decreased to $1.3 million from $1.5 million for the six months ended June 30, 2010. As a percentage of revenues, sales and marketing expenses decreased to 8.4% for the six months ended June 30, 2011, from 9.1% for the six months ended June 30, 2010. This decrease primarily reflects reduced agent commissions and lower costs associated with preparation of responses to requests for proposals versus the six month period ended June 30, 2010. Sales, marketing general and administrative-Microwave Vision Group. The preliminary performance fee for the year ending December 31, 2011 has not yet been determined as of June 30, 2011. Based on information provided by Microwave Vision, the Company has accrued an estimated quarterly fee of $0.5 million through this date. The preliminary MVG fee may be subject to adjustment before the year end and will be adjusted at December 31, 2011 based upon the actual gross margin of each MVG subsidiary at year-end. Research and development expense. Research and development expenses were $0.6 million for the six month periods ended June 30, 2011 and June 30, 2010. As a percentage of revenues, research and development increased to 4.0% for the six months ended June 30, 2011 from 3.4% for the six months ended June 30, 2010, reflecting reduced sales for the six month period ended June 30, 2011. Insurance proceeds. As discussed in the December 31, 2010Form 10-K, the Company’s AEMI subsidiary had increased costs of revenues in the period due to the impact of the oven fire in the fourth quarter of 2010. The Company received approximately $0.13 million as full reimbursement by the insurance company for these costs in the quarter ending June 30, 2011. 13 Index Other (loss) income, net. Other loss, net, for the six months ended June 30, 2011 was approximately $0.3 million compared to other income, net of $0.1 million for the six months ended June 30, 2010. The Company’s other loss, net in 2011 resulted primarily from foreign currency exchange losses attributable to the Company’s expenses payable in Euros, which include the invoices billed to the Company by MVG under the Services Agreement. Income taxes. For the six months ended June 30, 2011, the Company recorded income tax expense of approximately $0.2 million resulting from income taxes applicable to the net income of our Israeli subsidiary and the reduction of the Israeli subsidiary deferred tax assets due to a tax rate reduction. An income tax benefit, which partially reduced income taxes, applicable to the operating losses of our German subsidiary was recorded for the six month period ended June 30, 2011 based on our current estimate that this subsidiary will have pretax earnings for the year. Other comprehensive income (loss)-foreign currency translation adjustment. The Company recorded other comprehensive income-foreign currency translation adjustment of $0.1 million for the six months ended June 30, 2011 versus a comprehensive loss-foreign currency translation adjustment of $0.2 million for the six months ended June 30, 2010. This comprehensive income is the result of the Euro exchange rate to the U.S. dollar increasing for the six months ended June 30, 2011. Liquidity and Capital Resources For the six months ended June 30, 2011, the Company has satisfied its working capital requirements from cash reserves and from the temporary use of its lines of credit. Net cash used by operating activities during the six months ended June 30, 2011 was approximately $0.1 million compared to cash provided by operations of $1.9 million during the six months ended June 30, 2010. The reduction of accounts receivable of approximately $1.6 million, costs and estimated earnings in excess of billings on uncompleted contracts of $0.5 million and accounts payable-parent company of $0.4 were the most significant sources of cash for the six months ended June 30, 2011. The net loss of $1.2 million, billings in excess of costs and estimated earnings on uncompleted contracts of $0.8 million and the increase in inventory of approximately $0.9 million were the most significant use of cash for the six months ended June 30, 2011. Net cash used in investing activities for the purchase of property and equipment was $0.5 million for the six month period ended June 30, 2011, reflecting a decrease of approximately $0.1 million from the six month period ended June 30, 2010. Cash generated by operations for the three months ended March 31, 2011 was used to repay $0.8 million borrowed during the period. The Company has exposure to currency fluctuations as a result of billing certain of its contracts in foreign currency, primarily the Euro. When selling to customers in countries with less stable currencies, the Company bills in U.S.dollars. For the six months ended June 30, 2011, approximately 79% of the Company's revenues were billed in U.S.dollars. A large portion ofthe costs of the Company's contracts have been, and are expected in the future to continue to be, U.S.dollar-denominated except for wages for employees of the Company's Israeli and German subsidiaries, which are denominated in local currency and amounts owed to or due from MVG under the Services Agreement and for other intercompany transactions. Inflation and Seasonality The Company does not believe that inflation or seasonality has had a significant effect on the Company's operations to date. 14 Index Item 4.Controls and Procedures (a) Evaluation of disclosure controls and procedures. The Company’s disclosure controls and procedures (as defined in Rule 13a-15(e) under the Exchange Act) are designed to ensure that information required to be disclosed by us in the reports that are filed or submitted under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. These disclosure controls and procedures include controls and procedures designed to ensure that information required to be disclosed under the Securities Exchange Act of 1934 is accumulated and communicated to our management on a timely basis to allow decisions regarding required disclosure. The Company evaluated the effectiveness of the design and operation of our disclosure controls and procedures as of June 30, 2011. Based on this evaluation, the Company’s Chief Executive Officer and Chief Financial Officer concluded that as of June 30, 2011, these controls and procedures were effective. (b) Changes in Internal Control Over Financial Reporting During the three months ended June 30, 2011, we determined that there was a material weakness in the recording of foreign exchange expense. This material weakness, if not corrected, could result in the misstatement of foreign exchange gain or loss. As a result, the Company has amended its internal control procedures to include a process whereby all foreign exchange calculations are subject to an enhanced review by senior management. The material weakness resulted in the misstatement of foreign exchange loss in the Company’s unaudited condensed consolidated statement of operations for three months ended March 31, 2011 which has been corrected in the 10-Q amendment filed August 22, 2011. 15 Index PART II. OTHER INFORMATION Item 1. Legal Proceedings The Company is not currently subject to any material legal proceedings and is not aware of any threatened litigation, unasserted claims or assessments that could have a material adverse effect on the Company's business, operating results, or financial condition. Item 1A. Risk Factors In addition to the other information set forth in this Form 10-Q, you should carefully consider the factors discussed in Part I, Item 1A “Risk Factors” of our Annual Report on Form 10-K for the year ended December 31, 2010 which could materially affect our business, financial condition or future results of operations.The risks described in our Annual Report on Form 10-K for the year ended December 31, 2010 may not be the only risks that we face.Additional risks and uncertainties not currently known to us or that we currently deem to be immaterial may also materially adversely affect our business, financial condition and future results of operations. Item 6. Exhibits Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, Per Iversen, President and Chief Executive Officer. Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, Relland Winand, Chief Financial Officer. Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, Per Iversen, President and Chief Executive Officer. Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, Relland Winand, Chief Financial Officer. 101.INS Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 16 Index SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Orbit/FR, Inc. Date: August 22, 2011 /s/Per Iversen President and Chief Executive Officer 17
